22 Ill. App.2d 536 (1959)
161 N.E.2d 354
City of Chicago, Appellee,
v.
Harvey C. Franks, Appellant.
Gen. No. 47,694.
Illinois Appellate Court  First District, First Division.
September 14, 1959.
Released for publication October 19, 1959.
Harvey C. Franks, pro se, appellant.
John C. Melaniphy, Corporation Counsel of City of Chicago (Sydney R. Drebin, and Harold M. Nudelman, Assistant Corporation Counsel, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DEMPSEY.
Judgment affirmed.
Not to be published in full.